Applicant should note that the examiner on this case has changed.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2019 has been entered.
 Response to Amendments
Applicant's amendments filed 11/5/2019 to claims 1, 2, and 9 have been entered. Claims 10-11 have been added. Claims 1-11 remain pending, of which claims 1-4 and 9-11 are being considered on their merits. Claims 5-8 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Interpretation
It is noted that in claims 1 and 9, Applicant recites the phrases “comprising,” which is open-claim language and does not exclude additional, unrecited elements from being in the composition.
Additionally, claim 1 recites a composition comprising an exogenous mitochondria “treated by an adjuvant comprising at least one of fetal bovine serum and C3 complement.” Given the broadest reasonable interpretation of the phrase “at least one of fetal bovine serum and C3 complement” is interpreted as at least one of fetal bovine serum or C3 complement, and 
Claims 1 and 9 recite the intended use of the claimed composition. M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitation “for repairing a cell with damaged mitochondria” does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application, unless that intended use imposes structural requirements on the composition. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 9-11 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a natural product of an exogenous mitochondria and any pharmaceutically or cosmetically acceptable carrier. This judicial exception is not integrated into a practical application because the mitochondria appears to be identical to a naturally occurring mitochondria. The claims not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not limit to any additional elements in the claimed composition nor do the product by process 
Response to Arguments
Applicant's arguments filed 11/5/2019 have been fully considered but they are not persuasive. 
Applicant presents argument alleging that neither fetal bovine serum nor the C3 complement are in contact with mitochondria in nature because both are found in the blood stream. However, as stated in the above claim interpretation and rejection, the claims are not drawn to a composition that includes neither fetal bovine serum nor the C3 complement, as the claims simple recite that the claimed composition of mitochondria are treated with either fetal bovine serum or the C3 complement as part of a product by process limitation. Additionally, regarding C3 complement, the applicant should note that this produced in cells prior to being secreted into the blood stream. Since the applicant has not presented any evidence that the claimed product of mitochondria that has been treated with either fetal bovine serum or the C3 complement has some higher ordered structure that is markedly different from naturally occurring mitochondria, this rejection stands. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 remain rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Brinkmann et al (2013, The Journal Of Biological Chemistry, 288(12): 8016–8027).
Brinkmann discloses a composition comprising: exogenous mitochondria separated from cell; an active component C3 complement; and at least one pharmaceutically or cosmetically acceptable carrier (i.e. TBS) (Experimental Procedures). Brinkmann discloses wherein the exogenous mitochondria are obtained from cells by a centrifugal purification method (Experimental Procedures).
As stated in the claim interpretation section, the intended use of the claimed composition is only limiting in as so much as it limits the structure of the claimed composition. Since Brinkmann discloses an identical product of exogenous mitochondria produced using the same process as the product-by-process limitations, Brinkmann’s exogenous mitochondria is identical to the claimed exogenous mitochondria. It is noted that claim 1 also recites the reasons the exogenous mitochondria is treated. However, the reasons for treating the exogenous mitochondria need not be the same in the reference as motivation for the product-by-process limitation does not affect the step in the product-by-process limitation. 
Response to Arguments
Applicant's arguments filed 11/5/2019 have been fully considered but they are not persuasive. 
Applicant highlights that Brinkmann’s motivation for combining exogenous mitochondria with C3 complement is different from the applicant’s motivation for combining exogenous mitochondria with C3 complement. However as stated above, the reasons for treating the exogenous mitochondria need not be the same in the reference as motivation for the product-by-process limitation does not affect the step in the product-by-process limitation. As applicant has not pointed to any structural differences between the claimed exogenous mitochondria and the exogenous mitochondria taught by Brinkmann, this argument is not persuasive. 
Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kitani et al (2014, J. Cell. Mol. Med, 18(8): 1694-1703; reference U).
Regarding claims 1, 3-4 and 9, Kitani discloses a composition comprising exogenous mitochondria separated from cell using a centrifugal purification method and at least one pharmaceutically or cosmetically acceptable carrier (i.e. any of the cell culture or buffer ingredients) (see page 1695). Regarding claims 1-2 and 9, Kitani discloses the exogenous mitochondria are transferred, taken up by cells, in a buffer that includes FBS (see page 1695). It is noted that the product-by-process limitation in claim 9 limits to the amount of C3 complement but not the amount of FBS.
As stated in the claim interpretation section, the intended use of the claimed composition is only limiting in as so much as it limits the structure of the claimed composition. Since Kitani discloses an identical product of exogenous mitochondria produced using the same process as the product-by-process limitations, Kitani’s exogenous mitochondria is identical to the claimed exogenous mitochondria. 
Response to Arguments
Applicant's arguments filed 11/5/2019 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kitani et al (2014, J. Cell. Mol. Med, 18(8): 1694-1703).
Regarding claims 1, 3-4 and 9-11, Kitani discloses a composition comprising exogenous mitochondria separated from cell using a centrifugal purification method and at least one pharmaceutically or cosmetically acceptable carrier (i.e. any of the cell culture or buffer ingredients) (see page 1695). Regarding claims 1-2 and 9, Kitani discloses the exogenous mitochondria are transferred, taken up by cells, in a buffer that includes FBS (see page 1695). It is noted that the product-by-process limitation in claim 9 limits to the amount of C3 complement but not the amount of FBS.
Katani is silent as to the product-by-process limitation wherein the serum has been diluted 100 times (claim 10), or the product-by-process limitation wherein the mitochondria are treated with specific concentrations of C3 complement (claim 11).
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Scenarios in which §§102/103 rejections are appropriate include when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, the product taught by Katani appears to be either identical or sufficiently similar to a product that was made using FBS that was obtained by the product-by-process step of actively diluting the FBS 100 different times. Additionally, the product taught by Katani appears to be either identical or sufficiently similar to a product that was made using a C3 complement treatment. 


Response to Arguments
Applicant's arguments filed 11/5/2019 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653